      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES,                          :
                                                   3:17-CR-15
                                        :
            v.
                                        :        (JUDGE MANNION)

DAHVEED DEAN,                           :

                   Defendant            :



                               MEMORANDUM

I.    BACKGROUND 1
      On January 31, 2017, defendant Dahveed Dean, formerly an inmate at
USP Canaan in Waymart, Pennsylvania, was charged in a one-count
indictment with assault of a corrections officer in violation of 18 U.S.C.
§111(a)(1) and (b). (Doc. 1). On February 10, 2017, Dean was arraigned and
entered a plea of not guilty. Because Dean was serving a prior federal
sentence, he was detained at the Lackawanna County Prison pending trial
in this case, and he is currently confined there. (Docs. 12 & 13).
      The court set a deadline of March 7, 2017 to file pre-trial motions and
set a trial date of April 10, 2017. (Doc. 14).



     This case was originally assigned to the late Honorable A. Richard
      1
Caputo and was reassigned to the undersigned following his passing.

                                        1
       Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 2 of 20




      Subsequently, Dean filed several motions for extensions of time to file
pre-trial motions, namely, 15 requests, and they were all granted by the court.
Specifically, Dean’s requests for extensions were granted and the deadline
was repeatedly extended from March 7, 2017 through July 12, 2018. 2
      On July 12-14, 2018, Dean filed numerous pre-trial motions. (Docs. 64,
66, 76, 82, 70, 73, 78, 80 & 84). After being granted extensions of time, the
government filed its opposition briefs to all of Dean’s motions.
      On June 12, 2019, the court issued a Memorandum and Order denying
all of Dean’s motions without prejudice, except for his motions in limine,
(Docs. 80, 84 & 86), which the court deferred until the time of trial since the
government indicated that it did not intend to introduce the challenged
documents at trial but reserved the right to do so. (Docs. 98 & 99).
      No action occurred on this case from June 12, 2019 through March 17,
2020, when this case was reassigned to the undersigned due to Judge
Caputo’s passing.




      2
       The court notes that all of the above mentioned extensions of time
which the court granted at the defendant’s request, to file pre-trial motions,
were upon a finding “that the ends of justice served by granting the
continuance outweigh the best interest of the public and the defendant to a
speedy trial.” Also, it is clear that the time afforded by the court for filing pre-
trial motions is excludable.18 U.S.C. §3161(h)(1).
       Also, it is noted that no new trial date was set in the court’s Orders
granting Dean’s motions for extensions of time, and the Orders largely
indicated that a new trial date would be set after expiration of the pretrial
motions period.
                                         2
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 3 of 20




      On June 22, 2020, the court conducted a status conference and
discussed pending matters in the case, including the likelihood that Dean
would be filing a motion to dismiss as a result of a Speedy Trial violation.
(Doc. 100).
      On August 4, 2020, the court issued a scheduling order stating that no
motion to dismiss has been filed since the status conference as it was
anticipated, and directing that if Dean intended to file a motion to dismiss for
a Speedy Trial violation, he must file it by August 14, 2020. (Doc. 101).
      On August 14, 2020, Dean filed, through his counsel, a motion to
dismiss the indictment pursuant to the Speedy Trial Act (“STA”), 18 U.S.C.
§3161. (Doc. 102).
      After being granted extensions of time, Dean filed his brief in support
of his motion on September 18, 2020. (Doc. 110).
      The government also requested, and received, an extension of time,
and filed its brief in opposition to Dean’s motion to dismiss on November 25,
2020. (Doc. 114).
      On December 9, 2020, Dean filed his reply brief. (Doc. 115).


II.   DISCUSSION

      Since the complete factual background of defendant Dean’s criminal
case is detailed in the briefs of the parties and are not contested, they are
not fully repeated herein. (Doc. 110 at 5 & Doc. 114 at 1-2). Suffice to say
that Dean was serving a prison sentence at USP Canaan after he was
                                       3
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 4 of 20




convicted of bank robberies. He allegedly punched a correction officer at this
prison on July 15, 2016, resulting in the instant charge of assault and
impeding federal employees being filed against him on January 31, 2017.
(Doc. 1). The indictment also alleged that Dean inflicted bodily injury on the
correction officer.
      Dean essentially argues that all of the time from the court’s July 12,
2019 ruling on his pre-trial motions until, at least, June 22, 2020, when this
court conducted the status conference, or until August 14, 2020, when he
filed his instant motion, is not excludable time under the STA. Dean argues
that his rights under the STA have been violated and, that his 6th Amendment
rights have been violated by this undue delay. As such, Dean points out that
his trial was not commenced within the requisite 70-day period and seeks
the dismissal of the indictment with prejudice.
      The government concedes that more than 70 days of non-excludable
time have passed in this case without a trial being held. As indicated, it is
clear that all of the time from June 12, 2019 through August 14, 2020, is not
excludable time under the STA, which the government calculates to be “441
days of non-excludable delay.”
      The STA, 18 U.S.C. §3161(c)(1), provides as follows:
      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, which ever date last occurs.

                                      4
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 5 of 20




     The time periods that are excludable from the speedy trial calculation
are contained in §3161(h), which provides in pertinent part:
     h) The following periods of delay shall be excluded in computing the
     time within which an information or an indictment must be filed, or in
     computing the time within which the trial of any such offense must
     commence:

           (1) Any period of delay resulting from other proceedings
           concerning the defendant, including but not limited to—


                 (A) delay resulting from any proceeding, including any
                     examinations, to determine the mental competency or
                     physical capacity of the defendant;

                 (B) delay resulting from trial with respect to other charges
                 against the defendant;

                 (D) delay resulting from any pretrial motion, from the filing
                 of the motion through the conclusion of the hearing on, or
                 other prompt disposition of, such motion.

18 U.S.C. §3161(h)(1)(A), (B) and (D).
     The time given for the filing of pre-trial motions is also excludable under
18 U.S.C. §3161(h)(1). See United States v. Erby, 419 Fed. Appx. 176, 179
(3d Cir. 2011) (“the amount of time set aside by a district court for the
preparation and submission of pretrial motions is excludable ‘delay resulting
from other proceedings’ under 18 U.S.C. §3161(h)(1), regardless of whether
the time is granted sua sponte or pursuant to the defendant’s request.”)
(citation omitted). Further, time is excludable under §3161(h)(7)(A) if the


                                      5
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 6 of 20




court grants a motion filed by either party and finds “that the ends of justice
served by granting this extension and continuance outweigh the interests of
the public and the defendant to a speedy trial.” Id.
      Here, there is no dispute that a Speedy Trial Act violation has occurred.
Thus, pursuant to the Speedy Trial Act, the charges against Dean must be
dismissed due to the expiration of more than 70 non-excludable days.
However, the issue is whether this case should be dismissed with or without
prejudice.
      If the 70-day deadline is not met, the STA provides that the indictment
“shall be dismissed on motion of the defendant.” 18 U.S.C. §3162(a)(2). No
doubt that “the defendant has the burden of proof supporting a motion
claiming a Speedy Trial Act violation.” United States v. Green, 471
F.Supp.3d 577, 587 (M.D. Pa. July 9, 2020) (citing 18 U.S.C. §3162(a)(2).
Indeed, “[]the Speedy Trial Act admits no ambiguity in its requirement that
when such a violation has been demonstrated, the information or indictment
shall be dismissed on motion of the defendant.” United States v. Curet, 2020
WL 6290509, *3 (M.D. Pa. Oct. 27, 2020) (internal quotations and citations
omitted).
      Additionally, §3162(a)(2), provides that if the STA is violated,
      [i]n determining whether to dismiss the case with or without prejudice
      [to the government’s right to re-charge the defendant], the court shall
      consider, among others, each of the following factors: the seriousness
      of the offense; the facts and circumstances of the case which led to the
      dismissal; and the impact of a reprosecution on the administration of
      this chapter and on the administration of justice.

                                       6
         Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 7 of 20




         Dean contends that since 441 days are not excludable under §3161(h),
the court should dismiss the indictment with prejudice. The government
counters stating that any dismissal should be without prejudice to its right to
immediately re-indict Dean. Both parties support their respective arguments
by relying upon the factors contained in §3162(a)(2), but they arrive at
different conclusions upon weighing the applicable factors.
         As the court in U.S. v. Williams, 2021 WL 278306, *4 (M.D. Pa. Jan.
27, 2021, recently explained:
         “The Speedy Trial Act does not specify whether dismissal should be
         with or without prejudice, nor does it contain a default presumption one
         way or the other.” United States v. Robinson, 389 F.3d 582, 586 (6th
         Cir. 2004). To determine whether the dismissal should be with or
         without prejudice, the court must consider, among other factors, “the
         seriousness of the offense; the facts and circumstances of the case
         which led to the dismissal; and the impact of a reprosecution on the
         administration of this chapter and on the administration of justice.” 18
         U.S.C. §3162(a)(2). “Where, as [in section 3162(a)(2)], Congress has
         declared that a decision will be governed by consideration of particular
         factors, a district court must carefully consider those factors as applied
         to the particular case and, whatever its decision, clearly articulate their
         effect in order to permit meaningful appellate review.” United States v.
         Taylor, 487 U.S. 326, 336 (1988); United States v. Stevenson, 832
         F.3d 412, 419 (3d Cir. 2016) (quoting Taylor, 487 U.S. at 336).

         Moreover, the Third Circuit analyzes the presence or absence of
prejudice to the defendant “as a component of the third statutory factor.” Id.
at *5.
         First, the court considers the seriousness of the charge against Dean,
namely, assaulting a corrections officer while Dean was an inmate confined


                                          7
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 8 of 20




at USP Canaan. This factor “centers primarily on society’s interest in bringing
the particular accused to trial”, and “[t]he logic behind this factor is intuitive:
‘[t]he graver the crimes, the greater the insult to societal interests if the
charges are dropped, once and for all, without a meaningful determination
of guilt or innocence.’” Stevenson, 832 F.3d at 419–20 (internal citations
omitted).
      As the government explains, (Doc. 114 at 8-9), in its brief:
      In this case, the charge against Dean is serious. He is charged with
      assaulting a corrections officer while serving a term of incarceration.
      See, e.g., United States v. Martin, 16 F.App’x. 943, 946 (10th Cir. 2001)
      (finding that even threatening to assault a federal official is clearly a
      serious offense). The seriousness of the offense is compounded by
      Dean’s lengthy criminal history. Dean is currently serving a sentence
      for multiple armed bank robberies, and, with prior convictions for
      burglary, battery, trespassing, drug possession, and drug trafficking,
      would likely be a Criminal History Category of VI if convicted. The
      maximum potential sentence is twenty years in prison. See United
      States v. Howard, 218 F.3d 556, 561 (6th Cir. 2000) (look to length of
      sentence to determine the seriousness of an offense).

      Dean tries to minimize the seriousness of his felony charge by alleging
that the officer only suffered relatively minor injuries requiring no medical
treatment and that no weapons were involved, and by stating that “it is more
an injury to the orderly functions inside a prison, than a physical injury or
societal injury.” Dean’s contentions are not persuasive. The serious nature
of Dean’s charge is two-fold as the government aptly states: “First, the very
existence of a felony criminal charge for assaulting a corrections officer,
regardless of the severity of injury, reflects that Congress finds such conduct

                                        8
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 9 of 20




serious enough to merit a twenty-year potential prison term”; and “Second,
society’s interests are absolutely injured when an officer, charged with
maintaining order and security in a prison housing dangerous and violent
offenders, is assaulted and impeded in his duties.” (Doc. 114 at 9).
      The court finds that the first factor clearly weighs in favor of dismissal
without prejudice. See Williams, 2021 WL 278306, *6 (court held that even
though defendant was not charged with any act of violence, based on “the
fact that he was a repeat felon who is charged with serious offenses and
faces a mandatory minimum of ten years”, the first factor weighs in favor of
dismissal without prejudice.). Here, Dean is charged with an act of violence
and the indictment alleges that the officer was injured.
      The second factor pertains to the facts and circumstances that led to
dismissal of the charge, and “ requires courts to consider the reasons for the
delay.” Id. In Stevenson, 832 F.3d at 420, the Third Circuit discussed the
second factor and asked, “did [the delay] stem from ‘intentional dilatory
conduct’ or a ‘pattern of neglect on the part of the Government,’ or rather,
from a relatively benign hitch in the prosecutorial process?” Id. (citing United
States v. Cano-Silva, 402 F.3d 1031, 1036 (10th Cir. 2005) (“In determining
whether the facts and circumstances warrant dismissal with prejudice we
focus on the culpability of the conduct that led to the delay.”); see also United
States v. Blevins, 142 F.3d 223, 226 (5th Cir. 1998) (“Regarding the facts and
circumstances leading to the dismissal, we look to whether the Government
sought the resultant delays for ulterior purposes as well as whether the

                                       9
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 10 of 20




Government’s failure to meet deadlines was repetitive, regular, and frequent
with respect to this defendant.”)).
     Further, “[g]overnmental delays motivated by bad faith, harassment, or
attempts to seek a tactical advantage weigh heavily against the government,
while neutral reasons such as negligence are weighted less heavily, and
valid reasons for a delay weigh in favor of the government.” Williams, 2021
WL 278306, *7 (quoting United States v. Robinson, 455 F.3d 602, 607 (6th
Cir. 2006)).
     There is no question that the government did not act intentionally or in
bad faith to cause any delays in this case. The delay was largely caused by
the inaction attributable to both parties after Judge Caputo decided Dean’s
pre-trial motions and until his death. No further motions were filed by either
party and no requests to schedule any court proceeding were filed. In fact,
as the government points out, “[n]either the government nor the defendant
took any action to move the case to trial after the Court decided the pretrial
motions, and that was the period during which the delay crossed the 70-day
threshold.”
     Since the delay which caused the dismissal of the charge was caused
by “neutral reasons such as negligence”, the court finds that the second
factor weighs in favor of dismissal without prejudice.
     The third factor is the impact of a reprosecution on the administration
of the STA and on the administration of justice. Dean alleges that he has
been prejudiced by the delay of over one year. The government asserts that

                                      10
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 11 of 20




Dean has failed to establish that he has suffered any specific prejudice. “The
main considerations that courts have taken into account when examining this
factor are whether the defendant suffered actual prejudice as a result of the
delay and whether the government engaged in prosecutorial misconduct that
must be deterred to ensure compliance with the Act.” Green, 471 F.Supp.3d
at 593 (internal quotations and citations omitted). “[T]he strength of a
defendant’s efforts to assert his right ‘will be affected by the length of the
delay, to some extent by the reason for the delay, and most particularly by
the personal prejudice, which is not always readily identifiable, that he
experiences.’” Williams, 2021 WL 278306, *14 (citation omitted). Further,
“the point at which the defendant asserts his right is important because it
may reflect the seriousness of the personal prejudice he is experiencing.” Id.
(citations omitted).
      Dean did not assert his right to a speedy trial until August 14, 2020,
when he filed his motion to dismiss the indictment. Notably, even though his
counsel indicated during the status conference on June 22, 2020, that Dean
probably would be filing a motion claiming a STA violation, he waited for
almost two months to actually file his motion. Then once filed, he requested
extensions of time to file his brief and did not file it until September 18, 2020.
Dean did not raise a speedy trial violation during the relevant 9-month period
from June 12, 2019 through March 17, 2020, even though it appears that the
70-day period expired about August 21, 2019. Further, while there were
undoubtedly delays in court proceedings due to the COVID-19 pandemic, as

                                       11
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 12 of 20




Dean points out, these delays related to conducting trials and the pandemic
had no effect on Dean’s ability to file a motion to dismiss based on a violation
of the STA, especially since he is represented by counsel. Based on these
circumstances and the failure of Dean to assert his speedy trial rights sooner,
there is some indication that he acquiesced in the delay.
      The court finds that the administration of the STA and the
administration of justice factor weighs in favor of dismissal without prejudice.
      Thus, in balancing the factors, the charge against Dean is serious,
there was no bad faith or intentional delay by the government, there has
been no prejudice shown by Dean, and Dean took no action during the delay
until well after the 70-period before he asserted his speedy trial right. Since
no factor weighs in favor of dismissing the charge against Dean with
prejudice, it will be dismissed without prejudice to allow the government to
re-indict him unless the court finds a violation of his 6th Amendment rights.
      Dean contends that the indictment should be dismissed for violation of
his rights under the 6th Amendment. The court must address his 6th
Amendment claim “since, if that claim is granted, he would be entitled to
dismissal of the charges against him with prejudice.” Green, 471 F.Supp.2d
at 594 (citation omitted).
      No doubt that under the 6th Amendment a defendant has “the right to a
speedy and public trial.” U.S. Const. amend. VI.
      “When a defendant argues that his speedy trial rights [under the 6th
Amendment] have been violated, the Court should employ a four-part

                                      12
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 13 of 20




balancing test set forth in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33
L.Ed.2d 101 (1972), to assess the merits of the claim.” Green, 471 F.Supp.2d
at 595 (citation omitted). The four factors identified the Supreme Court in
Barker are: “[l]ength of delay, the reasons for the delay, the defendant’s
assertion of his right, and prejudice to the defendant.” Id. (citation omitted).
Further, “[a]ll factors must be considered and weighed as no one factor is
dispositive nor ‘talismanic.’” Id. (quoting Hakeem v. Beyer, 990 F.2d 750, 759
(3d Cir. 1993)).
      “[T]he length of delay ‘is measured from the date of formal accusation,
i.e., from the earliest date of arrest or indictment until the commencement of
trial.’” Id. (citation omitted). Dean was indicted on January 31, 2017, and he
was arraigned on February 10, 2017, plead not guilty and was detained since
he was already serving a lengthy federal sentence, which he continued to
serve through the entire period of the delay. As in Green, id. at 569, “this
[first Barker] factor only slightly weighs in favor of [Dean] because it is closely
entwined with [the second factor] the reason for the delay.”
      As to the second Barker factor, “the Government ‘bears the burden to
justify the delay.’” Id. (citation omitted). “A deliberate effort by the
Government to delay the trial in order to hamper the defense weighs heavily
against the Government.” Id. (citation omitted). “A more neutral reason such
as negligence or overcrowded courts also weighs against the Government,
though less heavily.” Id. (citation omitted). “Finally, a valid reason, such as a



                                        13
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 14 of 20




missing witness, should serve to justify appropriate delay.” Id. (citation
omitted).
      In this case, there is 441-day non-excludable delay. The court finds
that the delay was based more on negligence after Judge Caputo ruled on
Dean’s pre-trial motions until the status conference was held by the
undersigned in June 2020. However, as discussed, Dean contributed to the
delay by not filing his motion asserting that his rights under the STA were
violated in a timelier manner. Also, as the government points out, “the non-
excludable total [delay] of 441 days is far fewer than the 839 days attributable
to the defendant’s [request for extensions and pre-trial] motions.” (Doc. 114
at 15). Thus, “the Court concludes that the second Barker factor, reason for
the delay, weighs against Defendant in light of the excludable time
attributable to his numerous pretrial motions.” Green, 471 F.Supp.3d at 598.
      With respect to the third Barker factor, the defendant's assertion of his
right to a speedy trial, as the court in Green, id., explained:
      Whether and how a defendant asserts his right [to a speedy trial] is
      closely related to the other Barker factors. Thus, the strength of a
      defendant’s efforts to assert his right will be affected by the length of
      the delay, to some extent by the reason for the delay, and most
      particularly by the personal prejudice, which is not always readily
      identifiable, that he experiences. The point at which the defendant
      asserts his right is important because it may reflect the seriousness of
      the personal prejudice he is experiencing.

(internal quotations and citations omitted).




                                       14
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 15 of 20




      The government states that “Dean did not assert his right until [August
14, 2020], [14 months] after the pre-trial motions were decided, and only after
a status conference with the Court and an order directing him to file the
motion.” (Doc. 114 at 16). As discussed, the court has found that Dean
delayed in asserting his speedy trial rights, and “[t]o the extent that
promptness in asserting the right is important, then [a defendant's] silence ...
works against him because it suggests that any hardships he suffered were
either minimal or caused by other factors.” Id. at 599 (citation omitted).
“Because [Dean] did not promptly assert his right to a speedy trial [], this
[third Barker] factor does not weigh in his favor.” Id.
      The fourth Barker factor is prejudice to the defendant, and “the burden
of showing prejudice lies with the individual claiming the violation.” Id.
(citation omitted).
      The court in Williams, 2021 WL 278306, *15, summarized the prejudice
factor by detailing the three interests which the Supreme Court in Barker,
407 U.S. at 532-33, identified:
      (i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety
      and concern of the accused; and (iii) to limit the possibility that the
      defense will be impaired. Of these, the most serious is the last,
      because the inability of a defendant adequately to prepare his case
      skews the fairness of the entire system. If witnesses die or disappear
      during a delay, the prejudice is obvious. There is also prejudice if
      defense witnesses are unable to recall accurately events of the distant
      past. Loss of memory, however, is not always reflected in the record
      because what has been forgotten can rarely be shown.



                                       15
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 16 of 20




      In Williams, 2021 WL 278306, *16, the court stated that a defendant
can establish prejudice in two ways, “[f]irst, he can make a specific showing
that he was subject to ‘oppressive pretrial incarceration,’ that he suffered
‘anxiety and concern’ about the impending trial, or that his defense was
impaired as a result of the delay”, and “[s]econd, a defendant can claim
prejudice without providing ‘affirmative proof of particularized prejudice’
based on ‘excessive delay [which] presumptively compromises the reliability
of a trial in ways that neither party can prove or, for that matter, identify.’”
(internal citations omitted).
      As to the first way to show prejudice, there is no prejudice to Dean due
to pre-trial detention since he was already in prison serving another federal
sentence due to his armed robbery convictions. Nor can Dean establish any
prejudice resulting from anxiety and concern during his pre-trial incarceration
in light of the fact that he was serving the lengthy federal sentence during
the entire delay in this case. Dean’s alleged anxiety caused by the delay is
insufficient since “[p]rejudice resulting from anxiety and concern cannot be
based solely on a general claim of anxiety.” Green, 471 F.Supp.3d at 601.
In fact, Dean’s projected release date regarding his other federal sentence
is not until June 21, 2032. Dean still has over 11 years to serve on his current
sentence. Thus, any continued restraints on Dean’s liberty and any alleged
anxiety were not caused by any delay in this case.
      Dean contends that the delay has caused an impairment of his
defense. Dean generally claims that “the delay affects witness memory and

                                      16
       Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 17 of 20




passage of time from access to the scene of the alleged occurrence …
hampers [his] ability to assist counsel in his defense.” (Doc. 110).
       “To establish that his defense was specifically prejudiced by the delay,
a defendant cannot rely on general allegations.” Williams, 2021 WL 278306,
*17. (citation omitted). “Speculative and conclusory assertions cannot satisfy
a defendant’s burden of showing specific prejudice due to impairment of his
defense: where there has been the recognition of ‘the possibility of
impairment of a fair trial that may well result from the absence or loss of
memory of witnesses in this case[,] ... [t]hat possibility of prejudice is not
sufficient to support [the defendants’] position that their speedy trial rights
were violated.” Id. (citation omitted).
       Despite the 441-day delay, the court finds that Dean’s ability to defend
himself is unimpaired. The courts also finds no prejudice to Dean if he is re-
indicted since this case is not complex and his alleged fear that witnesses’
memories of the alleged assault have faded is not convincing. Dean is
obviously a witness to the alleged assault and he does not claim that his
memory has faded. Also, Dean fails to name any potential witness who may
not be able to remember the incident due to the delay. Rather, he merely
speculates that there may be some memory issues caused by the delay. Nor
does he claim any evidence has been lost or that his trial preparation has
been hindered by the delay. Further, the issue in this case is simple, i.e.,
whether Dean punched the corrections officer as alleged in the indictment or
not.

                                          17
      Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 18 of 20




     Next, the court addresses whether the “presumption of prejudice”
applies to this case, i.e., “the delay was long enough to presume that the
defendant’s trial would be compromised and he would be prejudiced by the
delay.” Id. at *18. Here, the delay is a little over 14 months, i.e., 441 days.
“In United States v. Shaw, 891 F.3d 441, 455 (3d Cir. 2018), the Third Circuit
assumed arguendo that [a delay of] twenty-seven months could be sufficient
to find presumptive prejudice.” Id. The delay in this case is less than those
held to be presumptively prejudicial and it is within the period found
insufficient in Hakeem, 990 F.2d at 764, (i.e., fourteen and a half months), to
be presumptively prejudicial. Id. Thus, delay in this case is less than those
held to be presumptively prejudicial.
     Nonetheless, Dean urges the court to find presumptive prejudice. Even
assuming arguendo that the delay in this case is presumptively prejudicial,
the court must address “whether the presumption is mitigated by a showing
that Defendant acquiesced in the delay or by the Government’s affirmative
proof that Defendant’s ability to defend himself is unimpaired.” Id. (citation
omitted). “[W]here a defendant relies on a presumption of prejudice to
establish the fourth Barker factor and identifies a delay of sufficient duration
to be considered presumptively prejudicial, the presumption of prejudice can
be mitigated by a showing that the defendant acquiesced in the delay, or can
be rebutted if the Government affirmatively prove[s] that the delay left [the
defendant’s] ability to defend himself unimpaired.” Id. (internal quotations
and citations omitted).

                                        18
       Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 19 of 20




       As discussed above, the court has found that Dean waited a prolonged
period to assert his speedy trial right and that Dean’s ability to defend himself
against the single assault charge has not been impaired. See Williams, 2021
WL 278306, *18 (court found that even though the delay was more than the
27 months deemed sufficient to find presumptive prejudice, the presumption
was mitigated since defendant acquiesced in delay by not filing his speedy
trial motion to dismiss “until long past the time when such a motion could
have been appropriately filed.”). “Because [Dean] did not file the pending
motion until long past the time he could have done so, this factor does not
weigh in favor of finding a Sixth Amendment speedy trial violation.” Williams,
2021 WL 278306, *14. Thus, assuming arguendo that the 14-month delay in
this case is presumptively prejudicial, this factor does not weigh in favor of
the defendant.
       Therefore, in balancing the Barker factors, the court finds that Dean’s
6th Amendment speedy trial right has not been violated.


III.   CONCLUSION
       The court finds that Dean’s speedy trial rights have been violated and

his motion to dismiss the indictment will be granted for violation of the Speedy

Trial Act. Dean’s claim that his 6th Amendment speedy trial right has been

violated will be denied. Despite the Speedy Trial Act violation, based on the

facts of this case and considering the factors specified in 18 U.S.C.

                                       19
           Case 3:17-cr-00015-MEM Document 117 Filed 03/08/21 Page 20 of 20




§3162(a)(2), the indictment will be dismissed without prejudice to the

government’s right to re-indict Dean. 3

           Accordingly, Dean’s motion to dismiss the indictment, (Doc. 1), for

violation of his rights under the STA, pursuant to 18 U.S.C. §3162(a)(2),

(Doc. 102), is GRANTED. The dismissal of the indictment filed against Dean

is WITHOUT PREJUDICE to the government’s right to re-indict Dean.

Dean’s motion to dismiss based on his claim of a 6th Amendment speedy trial

right violation is DENIED. An appropriate order will follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: March 8, 2021
17-15-01




           3
       The court will direct the government to re-indict Dean within 30 days
of the date of its Order, if it chooses to re-prosecute Dean.
                                         20
